DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) are drawn to functional descriptive material NOT claimed as residing on a non-transitory computer-readable medium.  Claims 13-18, while defining a computer readable storage medium do not define a “non-transitory computer-readable medium” and are non-statutory for that reason.  The examiner suggests amending the claims to embody the programs on a “non-transitory computer-readable medium” in order to make the claims statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11-13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meij et al (US 2016/0189047).
Regarding Claim 1, Meij et al discloses a query processing method, comprising: determining a word vector representation of a query sequence and an entity vector representation of the query sequence respectively based on respective words and respective entities comprised in the query sequence (the whole query, in order to select more relevant entities linked to the received text string. For example, the contextual relevance model may use learned vector representations of query words and entities, and thus is able to compute quickly a relevance measure between a string of text and an entity) (page 2, paragraph [0035]); determining a word vector representation of a paragraph and an entity vector representation of the paragraph respectively based on respective words and respective entities comprised in the paragraph (the page content analyzing unit 1110 may take the first paragraph of the Wikipedia page of each entity and generate the vector representations of the words in the paragraph. The entity vector generation unit 1112 then may generate an entity vector based on the vector representations of the words in the paragraph) (page 6, paragraph [0058]); and determining a similarity between the query sequence and the paragraph based on the word vector representation of the query sequence, the entity vector representation of the query sequence, the word vector representation of the paragraph, and the entity vector representation of the paragraph (The vector similarity comparing unit 1116 then determines the similarity between each entity and the context of the text string by measuring the distance (e.g., cosine distance) between each entity vector and the context vector) (page 6, paragraph [0058]).
Regarding Claim 5, Meij et al discloses, before determining the similarity between the query sequence and the paragraph according to the word vector 
Regarding Claim 6, Meij et al discloses, wherein the paragraph comprises a plurality of paragraphs, after determining the similarity between the query sequence and the paragraph, the method further comprises:  sorting the plurality of paragraphs based on the similarity between the query sequence and each of the plurality of paragraphs (the entities can be sorted by decreasing score P(e|s) and stop computing the contextual relevance score as soon as P(e|s) is smaller than the full score of the current top-scoring entity) (page 9, paragraph [0090]).
Claims 7 and 13 are rejected for the same reason as claim 1.
Claims 11 and 17 are rejected for the same reason as claim 5.
Claims 12 and 18 are rejected for the same reason as claim 6.
Allowable Subject Matter
Claims 2-4, 8-10, and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails determining a first similarity between the query sequence and the paragraph according to the word vector representation of the query sequence and the word vector representation of the paragraph;  20determining a second similarity between the query sequence and the paragraph according to the entity vector representation of the query sequence and the entity vector representation of the paragraph; and determining the similarity between the query sequence and the paragraph according to the first similarity and the second similarity” as recited in claims 2, 8, and 14.
Cited Art
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Aravamudan et al (US 2018/0082197) discloses systems, methods, and computer readable media can detect an association between semantic entities and generate semantic information between entities.
Jakubik (US 9,015,160) discloses multi-concept latent semantic analysis queries.
Jakubik (US 9,026,535) discloses multi-concept latent semantic analysis queries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATWANT K SINGH/Primary Examiner, Art Unit 2672